                                          Case 4:20-cv-06523-HSG Document 48 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAL HARI, et al.,                                  Case No. 20-cv-06523-HSG
                                   8                    Plaintiffs,                         ORDER REFERRING COUNSEL TO
                                                                                            THE STANDING COMMITTEE ON
                                   9             v.                                         PROFESSIONAL CONDUCT
                                  10     COUNTY OF SAN MATEO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons articulated in the April 6, 2021 order to show cause (Dkt. No. 36) and
                                  14   discussed on the record at the April 16, 2021 hearing (Dkt. No. 37), Plaintiffs’ counsel is referred
                                  15   to this district’s Standing Committee on Professional Conduct. See Civil Local Rule 11-6(a)(1).
                                  16

                                  17          IT IS SO ORDERED.
                                  18   Dated: 4/212021
                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
